Citation Nr: 0121912	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  98-12 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a cervical spine 
disability and traumatic arthritis of the right shoulder and 
neck, to include as secondary to service-connected residuals 
of burns to the arms, right shoulder, and face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from September 1944 to July 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, MO (RO) which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no medical evidence of a cervical spine injury 
during service, and the veteran's current cervical spine 
disability is not causally or etiologically related to 
service.

3.  The medical evidence does not establish that the 
traumatic arthritis of the right shoulder and neck is 
causally related to the veteran's active service or service 
connected residuals of burns to the arms, right shoulder, and 
face.


CONCLUSION OF LAW

A cervical spine disability and traumatic arthritis of the 
right shoulder and neck were not incurred or aggravated 
during service, and are not proximately due to or the result 
of the service-connected residuals of burns to the arms, 
right shoulder, and face.  38 U.S.C.A. § 1110 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  The RO afforded the veteran a VA 
examination, as well as obtained relevant medical records.  
The Statement of the Case provided to the veteran and his 
representative informed him of the pertinent laws and 
regulations and the evidence necessary to substantiate his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
("[I]f BVA determines that [an] omission . . . did not 
prejudice the claimant or violate VA's statutory duty to 
assist, BVA [can] properly render a decision on the 
appeal....").  As such, the Board finds that the duty to 
assist was satisfied and the case is ready for appellate 
review.

The veteran claims that he is entitled to service connection 
for traumatic arthritis of the right shoulder and neck.  
Specifically, the veteran asserts that the service-connected 
residuals of burns to his arms, right shoulder, and face 
caused the traumatic arthritis of his right shoulder and 
neck.  A veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Service connection may also 
be granted for a disability that is proximately due to or the 
result of a service-connected disability.  When service 
connection is established for a secondary condition, the 
secondary condition is considered as part of the original 
condition.  38 C.F.R. § 3.310(a).  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to or the result of a 
service-connected disability.  See Lanthan v. Brown, 7 Vet. 
App. 359, 365 (1995).  In addition, service connection is 
permitted for aggravation of a non-service-connected 
disability caused by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (". . . when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").

In relation to the present appeal, the veteran was granted 
service connection for residuals of burns to the arms, right 
shoulder, and face in an October 1954 rating decision.  A 
noncompensable disability evaluation was assigned, and 
remains in effect.

Additionally, the veteran's service medical records do not 
provide any evidence of complaints, diagnosis, or treatment 
for a cervical spine injury or traumatic arthritis as a 
result of the burns to the veteran's arms, right shoulder, 
and face.  The July 1946 separation examination noted that 
the veteran had burns to the right shoulder and arms, but was 
negative for any residuals.  Similarly, the veteran's 
September 1954 VA examination provided no evidence that the 
veteran had traumatic arthritis as a result of residuals from 
the burns to the veteran's arms, right shoulder, and neck. 

The veteran submitted private medical records in connection 
with his claim for secondary service connection.  Private 
medical records from E.R. Hackett, M.D., dated December 1993, 
show that the veteran complained of neck and shoulder pain 
following a May 1993 motor vehicle accident.  According to 
the veteran, he was "jarred . . . fairly severely" upon 
impact and began experiencing soreness in his neck 
immediately following the accident, followed by headaches and 
shoulder pain.  The veteran also reported that the pain was 
not radicular, and that there was a family history of 
arthritis and heart disease.  The veteran did not report the 
residuals of the burns incurred in-service by the veteran.  
According to the report, neurological examination was normal 
and Dr. Hackett opined that the veteran might have developed 
a type of conversion reaction or chronic pain syndrome such 
as fibromyalgia.  

According to a private medical record from A.M. Mohsen, M.D., 
dated July 1998, the veteran complained of neck and right arm 
pain, with limited function of the right arm.  The veteran 
also related that he sustained burns to the right arm, right 
axillary area, right shoulder, and thoracic area while in 
service.  Physical examination revealed moderate limitation 
of motion of the neck and right shoulder, scarring in the 
right axilla area and shoulder girdle, and weakness in the 
right shoulder girdle muscles and right arm.  X-rays were 
consistent with degenerative joint disease of the cervical 
spine and right shoulder.  The diagnosis was traumatic 
osteoarthritic changes of the right shoulder and neck, as 
well as progressive degenerative joint disease of the 
cervical spine.  Dr. Mohsen also opined that the traumatic 
arthritis was "most likely accelerated" by the scarring 
from the burns and restricted range of motion.

The veteran was afforded a VA examination in September 2000.  
The veteran complained of constant right shoulder pain and 
soreness of the neck.  The veteran reported that he sustained 
first and second degree burns to his arms, his right 
shoulder, and his face in-service.  The veteran also reported 
that he began to experience pain in the neck and right 
shoulder in the 1950s, and saw his personal physician at the 
time for treatment, but otherwise had no other medical 
evaluation or treatment until the present time.  Physical 
examination revealed that the veteran's skin and underlying 
soft tissue was soft and pliable, and without scarring.  The 
examiner also stated that a review of the veteran's service 
medical records showed that the veteran's burns were 
relatively superficial and did not involve "full thickness 
skin loss" or the underlying soft tissues (i.e., muscles, 
tendons, and ligaments).  There was no evidence of tenderness 
or spasm of the neck or shoulder.  Range of motion of the 
neck was flexion to 45 degrees, extension to 45 degrees, 
rotation to 60 degrees bilaterally, and lateral bending to 25 
degrees bilaterally.  Range of motion of the shoulder was 
abduction to 90 degrees, flexion to 180 degrees, and rotation 
to 90 degrees without pain.  Peripheral sensation and 
strength were normal, and there was no deformity, swelling, 
tenderness, or scarring of the right shoulder.  Examination 
of the cervical spine showed reflex abnormalities 
"potentially suggestive" of an old radicular injury, but 
concluded that there was no significant functional disability 
associated with the reflex abnormalities.  The veteran was 
diagnosed with degenerative arthritis of the cervical spine, 
calcific bursitis of the right shoulder, and healed first and 
second degree burns of the head, neck, and upper extremities.  
The examiner concluded that there is "no basis whatsoever 
for attributing [the] veteran's present arthritic changes to 
the superficial burns of the skin which he sustained while on 
active duty . . . ."

The Board finds that the evidence of record does not 
establish service connection for the veteran's degenerative 
joint disease of the cervical spine.  As stated, an award of 
service connection requires that the veteran have a 
disability as a result of an injury incurred during service.  
The veteran's service medical records are negative for 
treatment or diagnosis of a cervical spine injury.  The only 
evidence of record linking the veteran's cervical spine 
disability to service is the veteran's claim for service 
connection.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (holding that lay persons are not competent to 
offer medical opinions).  Moreover, the VA examination was 
negative for a current cervical spine disability, and "[i]n 
the absence of proof of present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

An award of secondary service connection requires competent 
medical evidence establishing that a current disability is 
the result of or proximately due to a service connected 
disability.  In this case, the record contains clear medical 
evidence that the veteran's traumatic arthritis is not 
related to his in-service burns.  The service medical records 
are negative for treatment for traumatic arthritis as a 
result of the burns incurred by the veteran.  Most 
significantly, the VA examiner, after reviewing the veteran's 
service medical records and examining the veteran, clearly 
indicated that the veteran's present arthritis was completely 
unrelated to his in-service injury.  Additionally, the 
examiner stated that the veteran's burns were superficial and 
did not involve skin or soft tissue loss.  Likewise, Dr. 
Hackett attributed the veteran's neck and shoulder pain to 
conversion reaction or chronic pain syndrome.  The only 
evidence of record linking the veteran's traumatic arthritis 
to his service-connected burn residuals is a statement from 
Dr. Mohsen, who based his opinion on the history related by 
the veteran and not actual medical records.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993) (the presumption of 
credibility is not found to "arise" or apply to a 
physician's statement relating the veteran's current 
disability to service where the opinion was based upon an 
inaccurate factual premise or history as related by the 
veteran).  Thus, the Board finds that the opinion by the VA 
examiner, which was based on examination of the veteran, 
consideration of the veteran's assertions and history, and a 
review of the prior evidence of record to be more persuasive.  
Accordingly, without competent medical evidence of a causal 
link between the residuals of the veteran's service-connected 
burns and the veteran's traumatic arthritis of the right 
shoulder and neck, the Board finds that the veteran is not 
entitled to service connection for traumatic arthritis of the 
neck and right shoulder. 

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a cervical spine disability or 
traumatic arthritis, to include as secondary to the veteran's 
service connected residuals of burns to the arms, right 
shoulder, and face.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to reasonable doubt in 
favor of the veteran, the provisions of 38 U.S.C.A. 
§ 5107(b), as amended, are not applicable, and the appeal is 
denied.


ORDER

Service connection for a cervical spine disability and 
traumatic arthritis of the right shoulder and neck, to 
include as secondary to service connected residuals of burns 
to the arms, neck, and face is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

